DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term "at least one" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of options sufficiently satisfies the entire portion of the claim.
The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term "and/or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
	Claims 1, 16, and 19 recites the term “major sides”. This term is being interpreted as the sides with the largest area.
	Claim 7 recites the limitation “defined on at least one of said opposite sides of the heating layer is at least one housing for the first electrode layer, respectively the second electrode layer, the at least one part of the polymer-based material of the first casing layer, respectively of the second casing layer, being joined or welded or bonded to a corresponding part of the polymer-based material of the heating layer at at least one area that delimits peripherally at least part of said at least one housing” The term “respectively” is being interpreted as meaning that the part preceding the use of the term is repeated for the term after the term. Namely, the housing for the first electrode layer is on one of the opposite side of the heating layer, and respectively the housing for the second electrode layer is also on one of the opposite sides of the heating layer. The first casing layer is joined or welded or bonded to a corresponding part of the polymer-based material and the second casing material is also joined or welded or bonded to a corresponding part of the polymer-based material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of copending Application No. 16611023 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims share very similar limitations.
Claim 1 of 16611023 will be mapped onto claim 20 of the current application:
An electrical heating device comprising a first electrode layer, made of electrically conductive material (16611023; An electrical heating device comprising a first electrode layer, made of electrically conductive material), 
a second electrode layer, made of electrically conductive material and a heating layer, wherein the first electrode layer and the second electrode layer face one another (16611023; a second electrode layer, made of electrically conductive material, and a heating layer, wherein the first electrode layer and the second electrode layer face one another,), 
with at least one part of the heating layer that is set between the first electrode layer and the second electrode layer, in contact with them (16611023; with at least one part of the heating layer that is set between the first electrode layer and the second electrode layer, in contact with them,), 
wherein at least one from among the first electrode layer, the second electrode layer and the heating layer has a plurality of electrically non-conductive sites (16611023; wherein at least one region of at least one from among the first electrode layer, or the second electrode layer, or said at least one part of the heating layer has a plurality of electrically non-conductive sites) and/or is at least in part coated with at least one of a first casing layer and a second casing layer and/or wherein at least one part of one of the first casing layer and the second casing layer is joined or welded or bonded to a corresponding part of the polymer-based material of the heating layer.

Claim 19 of 16611023 will be mapped onto claim 20 of the current application:
An electrical heating device comprising a first electrode layer, made of electrically conductive material (16611023; An electrical heating device comprising a first electrode layer, made of electrically conductive material,), 
a second electrode layer, made of electrically conductive material and a heating layer (16611023; a second electrode layer, made of electrically conductive material, a heating layer), 
wherein the first electrode layer and the second electrode layer face one another (16611023; wherein the first electrode layer and the second electrode layer face one another), 
with at least one part of the heating layer that is set between the first electrode layer and the second electrode layer, in contact with them (16611023; with at least one part of the heating layer 
wherein at least one from among the first electrode layer, the second electrode layer and the heating layer has a plurality of electrically non-conductive sites (16611023; wherein at least one from among the first electrode layer, the second electrode layer, and the heating layer has a plurality of electrically non-conductive sites) and/or is at least in part coated with at least one of a first casing layer and a second casing layer and/or wherein at least one part of one of the first casing layer and the second casing layer is joined or welded or bonded to a corresponding part of the polymer-based material of the heating layer.
See claim interpretation above for “and/or”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claims 2-13 and 15-16 are also rejected upon their dependency to claim 1.
The term “substantially or prevalently embedded” in claim(s) 3 and 4 is a relative term which renders the claim(s) indefinite.  The term “substantially or prevalently embedded” is not defined by the claim(s) 3 and 4, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how embedded something must be to substantially embedded and how that differs from something that is prevalently embedded.
The term "substantially tapered or inclined" in claim(s) 5 is a relative term which renders the claim(s) indefinite.  The term "substantially tapered or inclined" is not defined by the claim(s) 5, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how tapered or inclined an object must be to be considered “substantially tapered” or “substantially inclined”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Elsasser (US 6423951 B1).
	Regarding claim 1, Elsasser teaches an electrical heating device (Figure 2) comprising: 
a first electrode layer, made of electrically conductive material (electroconductive layer 4), a second electrode layer, made of electrically conductive material (electroconductive layer 3), 
a heating layer (resistive layer 2) made of at least one polymer-based material (Column 5 lines 32-36 and Column 8 Lines 44-52; resistive mass 22 of layer 2 comprises an electroconductive polymer), the heating layer having two opposite sides (Figure 2), in particular two opposite major sides (side facing electroconductive layer 4 and side facing electroconductive layer 3), 
Furthermore, the border region 21 of the resistive layer (Column 5 Lines 32-34) and region 23 (Column 5 Lines 46-55) is made of plastic (Column 9 Lines 6-9) insulating filler material.
a casing (insulating layer 8, insulating layer 9, and insulating layer 10) made at least in part of polymer-based electrically insulating material (Column 7 Lines 13-26; insulating layers are made of polyester), 
Polyester is known in the art to be a polymer-based electrically insulating material.
wherein the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) are each associated at a respective one said side of the heating layer (Figure 2 Column 4 Line 65 – Column 5 Line 6; resistive layer is arranged between the electroconductive layers), with at least one part of the heating layer that is set between the first electrode layer and the second electrode layer (Figure 2 Column 4 Line 65 – Column 5 Line 6; resistive layer is arranged between the electroconductive layers), in contact with them (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers), 
wherein the casing (insulating layer 8, insulating layer 9, and insulating layer 10) comprises at least one first casing layer (insulating layer 9) and one second casing layer (insulating layer 10), each facing a respective one said side of the heating layer (Figure 2) and being made at least in part of a polymer-based material (Column 7 Lines 13-26; insulating layers are made of polyester), 
at least one from among the first electrode layer (electroconductive layer 4), the second electrode layer (electroconductive layer 3) and the heating layer (resistive layer 2) is prearranged in such a way (Figure 2) that at least one part of the polymer-based material of at least one of the first casing layer and the second casing layer (Column 7 Lines 13-26; insulating layers made of polyester) is joined or welded or bonded (Column 5 Lines 49-55; joined through manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer at at least one of said opposite sides of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).
See claim interpretation for “or” above.
Said screw penetrates both sides of the insulating material of the resistive layer. As can be seen in Figure 2 and Column 5 Lines 41-49, the intended penetration position of the screw through the openings through the electroconductive layers and resistive layer are superimposed over each other. While Elsasser does not directly teach that the insulating layers are also penetrated, it is necessary for the screw to penetrate at the very least insulating layer 9 to penetrate all of the electroconductive layers. Furthermore, Column 3 Lines 54-59 teach that the purpose of the screw is to allow the resistive heating element to be fixed on a wall or a floor. The screw would be unable to penetrate all the superimposed openings through the electroconductive layers and resistive layer while also fixing the resistive heating element to a wall or floor without penetrating at least two of the casing layers (see Figure 2).

Regarding claim 2, Elsasser teaches the device according to claim 1, wherein:
at least one from among the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) has one or more through openings (Figure 2; openings 11) through which the at least one part of the polymer-based material of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) adheres or is joined or welded or bonded (Column 5 Lines 49-55; manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer at a respective one said side of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).


Regarding claim 8, Elsasser teaches the device according to claim 1, wherein:
the first casing layer, the second casing layer, the first electrode layer, the second electrode layer and the heating layer each have a through opening (Figure 2; openings 11 and 23),
See claim 1 for explanation on first and second casing layer containing an opening for the screw.
said through openings being substantially coaxial or at least in part facing one another (Figure 2 Column 5 Lines 41-49; openings are superimposed over each other), and provided at said through openings of the first casing layer, of the second casing layer, of the first electrode layer, of the second electrode layer, and of the heating layer is a sealing element, preferably defining a respective through opening (Column 5 Lines 49-55; screw penetrates all of those layers).
	Column 8 Lines 25-28 teach that the screw itself seals against entry of water, thus acting as a sealing element.

Regarding claim 11, Elsasser teaches the electrical device according to claim 1, wherein:
	at least one part of the polymer-based material (Column 7 Lines 13-26) of at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) is joined or welded or bonded (bonded) to the material of at least one of the first electrode layer and the second electrode layer (Figure 2 Column 7 Lines 13-26; insulating layers can be bonded to the electroconductive layers by insertion of plastic sheets and subsequent heat treatment).
	See claim interpretation above for “or”.

Regarding claim 13, Elsasser teaches the electrical device according to claim 1, wherein:
electrical-connection element (Figure 3; contact lugs 33 and 34), electrically connected to the first electrode layer and to the second electrode layer (Column 5 Lines 7-31; conductive layers 3/4/7 can be contacted individually thus it does contact conductive layers 3 and 4 in certain embodiments), and a protective body (border region 21 of resistive layer 2 and portions of insulating layers 8/9/10 which surround the recesses), made of an electrically insulating material (insulating layer Column 7 Lines 13-26; border region Column 5 Lines 32-34 and Column 9 Lines 6-9), that covers part of the electrical-connection elements (Column 5 Lines 7-31).
The lugs penetrate into the recesses (recess slots can be seen clearly in Figure 2 as various A/B/Cs) and thus become covered by electrically insulating material from the border region of 21 and the insulation layers.

Regarding claim 15, Elsasser teaches the device according to claim 1, wherein:
	the first electrode layer, the second electrode layer, the heating layer and the casing are coupled together so as to define a structure of the electrical heater that is substantially planar (Figure 2) and preferably at least in part flexible (Column 4 Lines 16-23).
	Column 4 Lines 16-23 teach that the resistive heating element can be rolled up and thus is at least in part flexible.

Regarding claim 16, Elsasser teaches the device according to claim 1, wherein:
said opposite sides are opposite major sides of the heating layer (Figure 2; side facing electroconductive layer 4 and side facing electroconductive layer 3).
	See claim interpretation above for “major sides”.

	Regarding claim 17, Elsasser teaches an electrical heating device comprising: 
a first electrode layer, made of electrically conductive material (electroconductive layer 4), a second electrode layer, made of electrically conductive material (electroconductive layer 3), 
a heating layer (resistive layer 2) made of at least one polymer-based material (Column 5 lines 32-36 and Column 8 Lines 44-52; resistive mass 22 of layer 2 comprises an electroconductive polymer), 
at least one part of the heating layer being set between the first electrode layer and the second electrode layer (Figure 2 Column 4 Line 65 – Column 5 Line 6), in contact with them (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers), 
a casing (insulating layer 8, insulating layer 9, and insulating layer 10) made at least in part of polymer-based electrically insulating material (Column 7 Lines 13-26; insulating layers are made of polyester), 
Polyester is known in the art to be a polymer-based electrically insulating material.
wherein at least one from among the first electrode layer (electroconductive layer 4), the second electrode layer (electroconductive layer 3) and the heating layer (resistive layer 2) is prearranged in such a way (Figure 2) that at least one part of the polymer- based material of at least one of the first casing layer and the second casing layer (Column 7 Lines 13-26; insulating layers made of polyester) is joined or welded or bonded chemically and/or structurally and/or mechanically (Column 5 Lines 49-55; joined mechanically; manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).
See claim interpretation for “or” above.
See claim interpretation for “and/or” above.
Said screw penetrates both sides of the insulating material of the resistive layer. As can be seen in Figure 2 and Column 5 Lines 41-49, the intended penetration position of the screw through the 

	Regarding claim 19, Elsasser teaches a method for obtaining an electrical heating device, comprising the steps of: 
a) associating a first electrode layer (electroconductive layer 4) at a first side of a heating layer (Figure 2) and associating a second electrode layer (electroconductive layer 3) at a second side of the heating layer (Figure 2) that is opposite to the first side, said first and second sides being preferably opposite major sides of the heating layer (side facing electroconductive layer 4 and side facing electroconductive layer 3), 
b) providing a casing (insulating layer 8, insulating layer 9, and insulating layer 10) that surrounds at least in part a group comprising the first electrode layer, the second electrode layer and the heating layer (Figure 2), wherein step a) comprises making at least part of the heating layer of polymer-based material (Column 5 lines 32-36 and Column 8 Lines 44-52; resistive mass 22 of layer 2 comprises an electroconductive polymer), and making at least part of the first electrode layer and of the second electrode layer of electrically conductive material (electroconductive layer 4 and 3), wherein step b) comprises forming the casing (insulating layer 8, insulating layer 9, and insulating layer 10) with a first casing layer (insulating layer 9) and a second casing layer (insulating layer 10), each facing a respective one said side of the heating layer (Figure 2) and being made at least in part of a polymer-based material (Column 7 Lines 13-26; insulating layers are made of polyester), 
Polyester is known in the art to be a polymer-based electrically insulating material.
-7-PIZZI et al.Atty Docket No.: DMB-4636-439Appl. No. To Be Assignedand wherein step a) further comprises prearranging at least one from among the first electrode layer (electroconductive layer 4), the second electrode layer (electroconductive layer 3) and the heating layer (resistive layer 2) in such a way that (Figure 2), following upon step b), at least one part of the polymer-based material of at least one of the first casing layer and the second casing layer (Column 7 Lines 13-26; insulating layers made of polyester) joins or welds or bonds (Column 5 Lines 49-55; joins through manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer at at least one of said sides of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).
See claim interpretation for “or” above.
Said screw penetrates both sides of the insulating material of the resistive layer. As can be seen in Figure 2 and Column 5 Lines 41-49, the intended penetration position of the screw through the openings through the electroconductive layers and resistive layer are superimposed over each other. While Elsasser does not directly teach that the insulating layers are also penetrated, it is necessary for the screw to penetrate at the very least insulating layer 9 to penetrate all of the electroconductive layers. Furthermore, Column 3 Lines 54-59 teach that the purpose of the screw is to allow the resistive heating element to be fixed on a wall or a floor. The screw would be unable to penetrate all the superimposed openings through the electroconductive layers and resistive layer while also fixing the resistive heating element to a wall or floor without penetrating at least two of the casing layers (see Figure 2).
	
	Regarding claim 20, Elsasser teaches an electrical heating device (Figure 2) comprising a first electrode layer, made of electrically conductive material (electroconductive layer 4), a second electrode layer, made of electrically conductive material (electroconductive layer 3)
and a heating layer (resistive layer 2), wherein the first electrode layer (electroconductive layer 4) and the second electrode (electroconductive layer 3) layer face one another (Figure 2), with at least one part of the heating layer (resistive layer 2) that is set between the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3), in contact with them (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers), 
wherein at least one from among the first electrode layer, the second electrode layer and the heating layer (heating layer; resistive layer 2) has a plurality of electrically non-conductive sites (Figure 2; resistive layer 2 has nonconductive sites of region 21 and region 23) and/or is at least in part coated with at least one of a first casing layer and a second casing layer (first and second electroconductive layers 3 and 4 are bonded to the first and second casing layer) and/or wherein at least one part of one of the first casing layer and the second casing layer is joined or welded or bonded (Column 5 Lines 49-55; joined through manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).
See claim interpretation above for “and/or”, “at least one”, and “or”.
Said screw penetrates both sides of the insulating material of the resistive layer. As can be seen in Figure 2 and Column 5 Lines 41-49, the intended penetration position of the screw through the openings through the electroconductive layers and resistive layer are superimposed over each other. While Elsasser does not directly teach that the insulating layers are also penetrated, it is necessary for the screw to penetrate at the very least insulating layer 9 to penetrate all of the electroconductive .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsasser (US 6423951 B1), in view of BATLIWALLA (EP 0307007 A2).
Regarding claim 3, Elsasser teaches the device according to claim 2, wherein:
at least one of the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) is made of electrically conductive material (electroconductive layers and inherently electroconductive) that is substantially or prevalently embedded in the polymer-based material of the heating layer (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers) at least at a respective one said side, in such a way that the at least one part of the polymer-based material of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) adheres or is joined or welded or bonded (Column 5 Lines 49-55; joined through manner of fixation such as a screw) to a corresponding part (Figure 2; Column 5 Lines 46-49) of the polymer-based material of the heating layer at a respective one said side of the heating layer (Column 5 Lines 49-55; screw is retained by resistive layer 2 fitted with insulating material).
See claim interpretation above for “or”.
See 112b rejection above on “substantially” and “prevalently”.
Elsasser fails to teach:
at least one of the first electrode layer and the second electrode layer has a meshed, or grid-like, or fabric structure
BATLIWALLA teaches an electrical heating device, wherein:
at least one of the first electrode layer (bus bar 15) and the second electrode layer (bus bar 16) has a meshed, or grid-like, or fabric structure (Page 7 Lines 24-39; composed of expanded metal mesh). 
Bus bars 15 and 16 are secured to an insulating jacket sheet and are intended to conduct current from the power source through the resistive element (Page 4 Lines 19-28).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with BATLIWALLA and substitute the first and second electrode layers with bus bars made of expanded metal mesh. The bus bars and the electrode layers perform the same function and one of ordinary skill in the art would be capable of performing said substitution with predicable results. 

Regarding claim 4, Elsasser teaches the device according to Claim 2, wherein:
at least one of the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) is made of electrically conductive material (electroconductive layers and inherently electroconductive) that is substantially or prevalently embedded in the polymer-based material of the heating layer (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers) at least at a respective one said side, in such a way that the at least one part of the polymer-based material of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) adheres or is joined or welded or bonded (Column 5 Lines 49-55; joined by manner of fixation such as a screw) to a corresponding part (Figure 2; Column 5 Lines 46-49) of the polymer-based material of the heating layer at a respective one said side of the heating layer (Column 5 Lines 49-55; screw is retained by resistive layer 2 fitted with insulating material) with another part of the polymer-based material (side opposite to side bonded to resistive layer) of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) that adheres to a corresponding portion of the meshed structure that projects from the aforesaid side of the heating layer (Figure 2 Column 7 Lines 13-26; insulating layers can be bonded to the electroconductive layers by insertion of plastic sheets).
See claim interpretation above for “or”.
BATLIWALLA further teaches:
at least one of the first electrode layer (bus bar 15) and the second electrode layer (bus bar 16) has a meshed, or grid-like, or fabric structure (Page 7 Lines 24-39; composed of expanded metal mesh). 

Regarding claim 12, Elsasser teaches the device according to Claim 1.
Elsasser fails to teach:
at least one of the first electrode layer and the second electrode layer comprises at least one of: a lamina of electrically conductive material, a mesh or grid of electrically conductive material, a fabric of electrically conductive material, an electrically conductive material deposited on the heating layer.
BATLIWALLA teaches an electrical heating device, wherein:
at least one of the first electrode layer (bus bar 15) and the second electrode layer (bus bar 16) comprises at least one of: a lamina of electrically conductive material, a mesh or grid of electrically conductive material (Page 7 Lines 24-39; composed of expanded metal mesh), a fabric of electrically conductive material, an electrically conductive material deposited on the heating layer.
See claim interpretation above for “at least one”.
Bus bars 15 and 16 are secured to an insulating jacket sheet and are intended to conduct current from the power source through the resistive element (Page 4 Lines 19-28).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with BATLIWALLA and substitute the first and second electrode layers with bus bars made of expanded metal mesh. The bus bars and the electrode layers perform the same function and one of ordinary skill in the art would be capable of performing said substitution with predicable results. 


Claims 5-7, 9-10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsasser (US 6423951 B1), in view of Stinger (US 3900654 A).
Regarding claim 5, Elsasser teaches device according to Claim 1.
Elsasser fails to teach:
the heating layer has at least one edge having a substantially tapered or inclined profile, and at least one of the first casing layer and the second casing layer defines at least one corresponding first portion having a substantially tapered or inclined profile, said profile of the at least one of the first casing layer and the second casing layer adhering or being joined or welded or bonded to said profile of the at least one edge of the heating layer.
Stinger teaches a composite polymeric electric heating element, wherein:
the heating layer (conductive elastomer layer 1) has at least one edge having a substantially tapered or inclined profile (drawing; tapered end of conductive elastomer layer 1 near edge 7), and at least one of the first casing layer (top insulating film 2) and the second casing layer (insulating film 4) defines at least one corresponding first portion having a substantially tapered (tapered end near edge 7) or inclined profile, said profile of the at least one of the first casing layer and the second casing layer (both insulating films 2 and 4) adhering or being joined or welded or bonded (bonded) to said profile of the at least one edge of the heating layer (Column 6 Lines 28-32; insulating films 2 and 4 are in an adherent relation with the conductive elastomer layer 1 including near edge of heating layer next to edge 7).
See claim interpretation above for “or”.
Elsasser teaches that the border of the resistor heating element and particularly the border of the resistive layer is made water-tight by a polyester sheet applied by welding (Column 8 Lines 9-28). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the taper structure of both the casing layers and the heating layer as seen in the drawing of Stinger. This is a known method of surrounding the interior of the resistor heating element with insulating material and would be done to make said resistor heating element water-tight (Elsasser Column 8 Lines 9-28).

Regarding claim 6, Elsasser as modified teaches the device according to claim 5.
Stinger further teaches:
	the first casing layer (top insulating film 2) and the second casing layer (insulating film 4) are joined or welded or bonded (bonded) together at least at respective perimetral areas that extend beyond said profile of the at least one edge of the heating layer (Column 6 Lines 50-53; bonded at edge 7 where the films are bonded together), 
	As can be seen in drawing, edge 7 is located past the extent of the heating layer (layer 1).
and/or   rAppl. No. To Be Assignedthe first casing layer and the second casing layer are joined or welded or bonded together at a through opening of the heating layer and at corresponding through openings of the first casing layer and of the second casing layer, the through opening of the heating layer defining the at least one edge having said profile, and/or the first casing layer, respectively the second casing layer, is joined or welded or bonded to the second electrode layer, respectively to the first electrode layer, at a through opening of the heating layer and a corresponding through opening of the first electrode layer, respectively of the second electrode layer, the through opening of the heating layer defining the at least one edge having said profile.
See claim interpretation above for “and/or”.

Regarding claim 7, Elsasser teaches the device according to claim 1.
Elsasser fails to teach:
defined on at least one of said opposite sides of the heating layer is at least one housing for the first electrode layer, respectively the second electrode layer, the at least one part of the polymer-based material of the first casing layer, respectively of the second casing layer, being joined or welded or bonded to a corresponding part of the polymer-based material of the heating layer at at least one area that delimits peripherally at least part of said at least one housing.
Stinger teaches a composite polymeric electric heating element, wherein:
defined on at least one of said opposite sides of the heating layer (drawing; bottom side of the heating layer) is at least one housing (indent into the heating layer) for the first electrode layer (electrodes/conductors 3), the at least one part of the polymer-based material of the first casing layer being joined or welded or bonded (bonded) to a corresponding part of the polymer-based material of the heating layer (Column 6 Lines 32-45; films 2 and 4 are made of polyester) at at least one area that delimits peripherally at least part of said at least one housing (drawing; layer 1 determines the boundaries of the housing where the conductors 3 are located).
See claim interpretation above for “respectively” and “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and substitute the method of adhering the first electrode layer adjacent to the heating layer to joining the electrode layer within a housing inside of the heating layer. This is a known location in the art for the conductor layer to be at and one of ordinary skill in the art would be capable of making said substitution of location with predicable results.
In Elsasser modified with Stinger, the second electrode layer would be bonded to a housing at the opposite side of the heating layer that contains the housing for the first electrode layer instead of on the same side. This would be done to maintain the structure of the original invention. The second housing would also be delimited by the heating layer similarly to the first housing.

Regarding claim 9, Elsasser teaches the device according to claim 1, wherein:
the first and second casing layers are made of polymer-based material (Column 7 Lines 13-26)
	Elsasser fails to teach:
wherein the first casing layer and the second casing layer are films.
Stinger teaches a composite polymeric electric heating element, wherein:
wherein the first casing layer (insulating film 2) and the second casing layer (insulating film 4) are films made of polymer material (Column 5 Lines 20-23).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and substitute the first and second casing layer made of polymer material with a film made of polymer material taught. The purpose of both 

Regarding claim 10, Elsasser teaches the device according to claim 1, wherein:
	the first casing layer and the second casing layer are layers overmoulded on a group including the first electrode layer and the second electrode layer (Column 7 Lines 13-26; insulating layers can be bonded to the electroconductive layers by insertion of plastic sheets).
	Overmolding an electrically conductive part to an insulating part is known in the art as evidenced by Pierron (US 20050175328 A1). Thus, overmoulding the first and second casing layer is a known method which may be used instead of the insertion of plastic sheets.
	Elsasser fails to teach:
the first casing layer and the second casing layer are layers overmoulded on a group including the heating layer.
Stinger teaches a composite polymeric electric heating element, wherein:
the first casing layer (top insulating film 2) and the second casing layer (bottom insulating film 4) are layers overmoulded on a group including the heating layer (Column 6 Lines 28-32; insulating films 2 and 4 are in an adherent relation with the conductive elastomer layer 1).
Elsasser teaches that the border of the resistor heating element and particularly the border of the resistive layer is made water-tight by a polyester sheet applied by welding (Column 8 Lines 9-28). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the taper structure of both the casing layers and the heating layer as seen in the drawing of Stinger. This is a known method of surrounding the interior of the resistor heating element with insulating material and would be done to make said resistor heating element water-tight (Elsasser Column 8 Lines 9-28).

	Regarding claim 14, Elsasser teaches the device according to claim 1.
	Elsasser fails to teach:
the polymer-based material of the first casing layer and of the second casing layer and the polymer-based material of the heating layer are mutually compatible materials, in particular designed to join and/or weld and/or bond together structurally
Stinger teaches a composite polymeric electric heating element, wherein:
the polymer-based material of the first casing layer and of the second casing layer and the polymer-based material of the heating layer are mutually compatible materials, in particular designed to join and/or weld and/or bond (bond) together structurally (Column 6 Lines 28-32; insulating films 2 and 4 are in an adherent relation with the conductive elastomer layer 1).
	See claim interpretation above for “and/or”.
	Since the elastomer layer 1 is in an adherent relation with the insulating film, the two are thus mutually compatible since the adhesive which bonds the components of the structure together is the conductive elastomer layer (Column 5 Lines 46-50).
Elsasser teaches that the border of the resistor heating element and particularly the border of the resistive layer is made water-tight by a polyester sheet applied by welding (Column 8 Lines 9-28). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the taper structure of both the casing layers and the heating layer as seen in the drawing of Stinger. This inherently includes the heating layer having an adherent relationship with the casing layers including being of mutually compatible materials. This is a known method of surrounding the interior of the resistor heating element with insulating material and would be done to make said resistor heating element water-tight (Elsasser Column 8 Lines 9-28).

Regarding claim 18, Elsasser teaches the device according to claim 1.
Elsasser fails to teach:
A vehicle component, in particular a container or a tank or a tank component, having an electrical heating device according to Claim 1.
Stinger teaches an electrical heating element, wherein:
said electrical heating element is intended to be used in tank (Column 1 Lines 13-20).
See claim interpretation above for “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the electrical heating element taught by Elsasser in a tank. Stinger teaches that an electrical heating element is used in tanks (Column 1 Lines 13-20) and since Elsasser teaches that the heating element is water-tight (Column 8 Lines 9-28), the heating element taught by Elsasser would be capable of acting as the electrical heating device used in a tank.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761